261 S.W.2d 450 (1953)
BOWIE
v.
CITY OF HOUSTON.
No. A-4347.
Supreme Court of Texas.
October 7, 1953.
Al Schulman and Simon Frank, Houston, for petitioner.
Will Sears, City Atty., and DeWitt Reagan, Asst. City Atty., Houston, for respondent.
PER CURIAM.
The petitioner presented to the Court of Civil Appeals two points of error, as follows:
"Point I. The trial court erred in dismissing Appellant's Petition inasmuch as a city is engaged in a proprietary function while constructing a sewage disposal plant and is liable for its negligent acts."
"Point II. The trial court erred in dismissing Appellant's cause of action for the reason that Appellant's Petition alleges in effect that the City of Houston was conducting a nuisance for which it is liable."
Both points of error were overruled by the Court of Civil Appeals, 259 S.W.2d 765, but only the ruling on the first point is brought here for review.
We are satisfied that the judgment of the Court of Civil Appeals is a correct one and that the opinion of that Court correctly declares the law on the point of error before us, but inasmuch as we have no jurisdiction of the second point our order must be: Application refused, no reversible error.